DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Parfomak on 2/25/2022.

The application has been amended as follows: 
	IN THE CLAIMS:
	Claim 1, 11th line, after “suitable for”, deleted “the” and inserted --a--.
	Claim 7, 11th line, after “suitable for”, deleted “the” and inserted --a--.
	Claim 10, 11th line, after “suitable for”, deleted “the” and inserted --a--.





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see pages 2 and 8 of the remarks filed 12/20/2021, with respect to the objection to the specification as set forth in paragraph 3 of the action mailed 9/30/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 8-9 of the remarks filed 12/20/2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 112(b) as set forth in paragraph 6 of the action mailed 9/30/2021, have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 9-10 of the remarks filed 12/20/2021, with respect to the rejection of claims 7-9 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 9/30/2021, have been fully considered and are persuasive.  The rejection of claims 7-9 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 10 of the remarks filed 12/20/2021, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) as set forth in paragraph 8 of the action mailed 9/30/2021, have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: see paragraph 12 of the action mailed 9/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/25/2022